          Case 7:20-cv-04625-PMH Document 28 Filed 12/14/20 Page 1 of 1




                         THE JACOB D. FUCHSBERG LAW FIRM, LLP
                                     3 PARK AVENUE, SUITE 3700
                                     NEW YORK, NEW YORK 10016
                                          TEL: (212) 869-3500
                                                     Application for stay denied. Counsel is directed to
                                         FAX: (212) 398-1532
                                                     comply with Federal Rule of Civil Procedure 25(a).
                                          www.fuchsberg.com
ALAN L. FUCHSBERG                                                                 JACOB D. FUCHSBERG
BRADLEY S. ZIMMERMAN                                                                  (1913-1995)
 ________________
                                                     The Clerk of the Court is respectfully   directed to
                                                                                   _______________
                                                     terminate the pending motion sequence at Doc. 27.
ELI A. FUCHSBERG*
KEITH H. GROSS                                                             ROSALIND FUCHSBERG KAUFMAN
AARON HALPERN*                                                                  COUNSEL EMERITUS
JOSEPH LANNI*
SHANNON MONTGOMERY*
                                                     SO ORDERED.
CHRISTOPHER NYBERG*                                                               MELVIN C. HARTMAN
  ________________                                                              THOMAS S. HOWARD*
                                                     _______________________       OF COUNSEL
ANGELINA ADAM*                                       Philip M. Halpern
NEAL BHUSHAN*
AMANDA LEVINE
                                                     United States District Judge
JAEHYUN OH*
WALTER OSUNA*
ILANA WOLK*
                                                     Dated: New York, New York
 ________________                                           December 14, 2020
*ALSO ADMITTED IN NEW JERSEY


                                               December 10, 2020

Via ECF
Honorable Philip M. Halpern, U.S.D.J.
United States Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007

                                        Re:    Mexhuani v. Royal-Pak Systems, Inc, et al.
                                               Case#: 7:20-cv-04625-PMH

Dear Justice Halpern:

        We represent the Plaintiff with respect to the above-referenced action.

        We are writing to inform the Court that the Plaintiff Pajtim Mexhuani has passed away.
Consequently, we respectfully request that this matter be stayed. Our office is currently in the process
of obtaining Letters of Administration and will inform the Court when same are received.

        As always, please feel free to contact me with any questions or concerns.

                                               Respectfully,


                                               Eli A. Fuchsberg, Esq.


Cc:     All counsel via ECF
